Citation Nr: 1014293	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-10 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for thrombocytosis with 
myeloproliferative disease as due to chemical and biological 
weapons.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which denied service 
connection for thrombocytosis with myeloproliferative 
disease.


FINDINGS OF FACT

The evidence of record supports a finding that the currently 
demonstrated thrombocytosis with myeloproliferative disease 
is related to chemical and biologic weapon exposure during 
the Veteran's active military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
thrombocytosis with myeloproliferative disease is due to 
exposure of chemical and biological exposure in active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for thrombocytosis with myeloproliferative disease, the claim 
is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

II.  Entitlement to service connection for thrombocytosis 
with myeloproliferative disease as due to chemical and 
biological weapons

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records are absent any 
treatment for thrombocytosis or myeloproliferative disease.  
The Veteran appears to have been diagnosed with 
thrombocytosis in March 2003 and later diagnosed with 
myeloproliferative disease.

Despite this, the Veteran claims that his thrombocytosis with 
myeloproliferative disease was caused by exposure to chemical 
and biological weapons during active military duty in Iraq.

In support of his claim, the Veteran has submitted internet 
sources showing that his unit was exposed to chemical and 
biological weapons near the Khamisiyah Pit Demolition in 
Iraq.  In addition, a December 2000 letter from the Office of 
the Secretary of Defense to the Veteran states that state of 
the art computer modeling technology predicts that the 
Veteran's unit was exposed to very low levels of chemical 
agent for a brief period of time (less than 3 days) after the 
demolition of Iraqi weapons near Khamisiyah.  The letter 
further stated that there is no indication that any long-term 
health effects would be expected from the brief, low-level 
exposure to chemical agents that may have occurred near 
Khamisiyah.  Another letter dated in September 2005 from the 
Office of the Assistant Secretary of Defense informed the 
Veteran that overall rates of death for cancer were the same 
in a study that compared veterans who served in units that 
had been exposed to low levels of chemical warfare agents and 
those that had not been exposed.  The letter further stated 
that there would be continued monitoring of specific health-
related issues due to this chemical exposure.  As internet 
articles and resources as well as letters from the Office of 
the Assistant Secretary of Defense and the Secretary of 
Defense have shown that the Veteran's unit was exposed to 
chemical agent during the Iraq war, the Veteran's exposure to 
chemical weapons is conceded.  

The question then becomes whether the Veteran's current 
disease is related to his exposure.  

In October 2004, the Veteran's private physician, Dr. C., 
stated that he believed that it was indeed possible that his 
blood disorder was related to possible chemical and 
biological exposures during Desert Shield and Desert Storm, 
as the Veteran was so young to have myeloproliferative 
disorder.  The Board finds the physician statement highly 
probative as to the relationship between the Veteran's 
current disability and his exposure to chemical warfare.  

By resolving all reasonable doubt in the Veteran's favor, 
service connection for thrombocytosis with myeloproliferative 
disease is warranted.  

As the claim for service connection has been granted on a 
direct basis, further discussion of other theories of 
entitlement is unnecessary.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for thrombocytosis with myeloproliferative 
disease is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


